DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 01/01/2021 the Amendment has been received on 03/31/2021.
          Claims 1-18, 20 and 21 have been amended.
          Claims 19 and 22-24 have been canceled.
          Claims 1-18, 20 and 21 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 10-14, filed on 03/31/2021, with respect to claims 1-24 have been fully considered and are persuasive.  The appropriate claims have been substantially amended in order to overcome the objections and rejections provided in the previous Office action. Therefore all of the previous objections and rejections have been withdrawn. 
           However, upon further consideration, a new ground(s) of rejection is made in view of 
Claim Rejections - 35 USC § 103

4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         Claims 1-7, 9, 11-17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US PAP 2009/0086889 A1) in view of Hsieh (US PAP 2019/0126070 A1; having a corresponding provisional application No. 62/320,788 filed on April 11, 2016 that sufficiently supports all of the claims (used as “prior art”) in the resulting non-provisional application as published) and Jing et al. (US PAP 2007/0036265 A1).
          With respect to claims 1 and 11, Hashemi teaches a radiation therapy apparatus and method, comprising (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042): a treatment head (301), wherein the treatment head (301) comprises multiple radiation sources (see Figs. 3-7), the multiple radiation sources are distributed on a side of a target region (204), radiation beams emitted by at least two of the multiple radiation sources intersect in the target region (204); a beam detector (303) configured to receive the radiation beams passing through an object of interest and emitted by at configured to receive the radiation beams passing through an object of interest and emitted by at least one of the multiple radiation sources to acquire projection data 


    PNG
    media_image1.png
    461
    622
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    727
    549
    media_image2.png
    Greyscale
  of each radiation beam passing through the object of interest (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042), and generate a cross-sectional slice image of the object of interest according to the acquired projection data (see paragraphs 0010 and 0011); and a processor (305) configured to construct an image of the object of interest in the target region according to the cross-sectional slice image generated by the beam detector (303) (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
          Hashemi fails to explicitly teach that the object of interest in the target region is a lesion; wherein the radiation beams passing through the lesion and simultaneously emitted by the at least two of the radiation sources and wherein the slice image includes multiple sub-slice images parallel to each other.
          Hsieh discloses a method and device for performing real-time, parallel tomosynthesis and guided radiation therapy on an object of interest 

    PNG
    media_image3.png
    468
    820
    media_image3.png
    Greyscale
 (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) 
    PNG
    media_image4.png
    539
    793
    media_image4.png
    Greyscale
 and explicitly teaches that the object of interest in the target region is a lesion; wherein the radiation beams passing through the lesion and simultaneously (see paragraphs 0007, 0008, 0036, 0044, 0048, 0063, 0066 and 0073) emitted by the at least two of the radiation sources (502) and wherein the slice image includes multiple sub-slice images (see paragraphs 0049 and 0053; Figs. 5A and 5B) provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation dose that can be adjusted, as needed (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24).
        Hsieh clearly teaches that exemplary systems and methods for tomosynthesis/radiation therapy are capable of imaging a small field of view at the full frame rate of the detector. In various implementations, the approach uses parallel acquisition of multiple frames by simultaneously illuminating the field of view with multiple sources (see paragraphs 0072-0074).
         Another relevant prior art, Jing discloses methods/apparatuses for target tracking image guided radiation treatment using tomosynthesis projection imaging and explicitly teaches teach that an object of interest in a target region is a lesion (see paragraph 0002) and wherein a reconstructed slice image includes multiple sub-slice images parallel to each other,
  
    PNG
    media_image5.png
    389
    377
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    349
    353
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    376
    427
    media_image7.png
    Greyscale

and as known in the art (see paragraph 0027), can have selected thicknesses, and can be displayed in a variety of ways (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them, as needed (see paragraphs 0057-0063).
          Hashemi et al., Hsieh and Jing disclose related methods/apparatuses for target tracking image guided radiation treatment using tomosynthesis projection imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings that the object of interest in the target region is a lesion; wherein the radiation beams passing through the lesion and simultaneously emitted by the at least two of the radiation sources as suggested by Hsieh and wherein the slice image includes multiple sub-slice images parallel to each other as suggested by Jing et al. in the method/apparatus of Hashemi et al., since such a modification would provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation delivery direction and dose that can be adjusted, as needed.
           It would have been obvious to treat Hashemi et al., Hsieh and Jing et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1 and 11 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

         With respect to claim 2, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 1, wherein the radiation therapy apparatus further comprises a first driving mechanism for driving the treatment head to rotate circumferentially (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042). 
          With respect to claim 3, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 1, wherein the radiation therapy apparatus further comprises a pivoting mechanism for driving the treatment head to pivot about an axis (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
           With respect to claim 4, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 1, wherein the radiation therapy apparatus further comprises a bed and a second driving mechanism (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042); wherein Hsieh further teaches that the processor is further configured to determine a position of the lesion according to the image of the lesion; the second driving mechanism is configured to drive the bed to move according to a position of the lesion determined by the processor (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24), since such a modification would provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation delivery direction and dose that can be adjusted, as needed.
           With respect to claim 5, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 4; wherein Hsieh further teaches that the beam detector periodically receives a radiation beam according to a preset time or continuously receives a radiation beam; the processor is further configured to acquire a reference position of the lesion, the reference position of the lesion is a position of the lesion in a treatment plan, or a position of the lesion determined according to the radiation beam emitted by the treatment head previous time; the processor is further configured to compare the reference position of the acquired lesion with the determined position of the lesion; the second driving mechanism is further configured to drive the bed to move according to a comparison result determined by the processor (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24), since such a modification would provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation delivery direction and dose that can be adjusted, as needed.
           With respect to claim 6, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 1; wherein Hsieh further teaches that the processor is further configured to determine a position of the target area according to the image of the lesion; the radiation therapy apparatus further comprises a third driving mechanism configured to drive the treatment head to move, thereby adjusting a position of a target (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24), since such a modification would provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation delivery direction and dose that can be adjusted, as needed.
          With respect to claim 7, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 6, wherein Hsieh further teaches that the beam detector periodically receives a radiation beam or continuously receives a radiation beam according to a preset time; the processor is further configured to acquire a reference position of the lesion, the reference position of the lesion is a position of the lesion in a treatment plan, or a position of the lesion determined according to the radiation beam emitted by the treatment head previous time; the processor is further configured to compare the acquired reference position of the lesion with the determined position of the lesion; the third driving mechanism is further configured to drive the treatment head to move according to a comparison result determined by the processor (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24), since such a modification would provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation delivery direction and dose that can be adjusted, as needed.
           With respect to claim 9, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 1, wherein Hsieh further teaches that the beam detector periodically receives a radiation beam or continuously receives a radiation beam according to a preset time; the processor is further configured to acquire a reference position of the lesion and compare the acquired reference position of the lesion with the determined position of the lesion; the reference position of the lesion is a position of the lesion in a treatment plan, or a position of the lesion determined according to the radiation beam emitted by the treatment head previous time; the treatment head is further configured to adjust a beam intensity according to the comparison result of the processor (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24), since such a modification would provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation delivery direction and dose that can be adjusted, as needed.
             With respect to claim 12, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the beam imaging method according to claim 11, wherein Hsieh further teaches that the method further comprises: rotating the treatment head to a second position at a preset angle, emitting, by at least one of the radiation sources, a radiation beam at the second position; the beam detector receives a radiation beam passes through the target region; acquiring a second slice projection data of the target region, wherein the second slice projection data comprises lesion image information when the treatment head is at the second position; constructing an image of the lesion in the target region according to the second slice projection data or according to the first slice projection data and the second slice projection data (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24), since such a modification would provide user with the real-time tomosynthesis capabilities to detect pathological anatomies such as lesions and treat them with optimum radiation delivery direction and dose that can be adjusted, as needed.
          With respect to claim 13, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the beam imaging method according to claim 12, wherein the preset angle is 90° (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
         With respect to claim 14, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the beam imaging method according to claim 11, wherein the radiation therapy apparatus further comprises a bed, the method further comprises: moving the bed to adjust a distance between the bed and the treatment head (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
          With respect to claim 15, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the beam imaging method according to claim 11, wherein Hsieh teaches that the method further comprises determining a position of the lesion according to the image, and adjusting the position of the lesion in the target region and/or the position of the target according to the position of the lesion in the image such that the lesion in the target region is located in the target (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
           With respect to claim 16, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the beam imaging method according to claim 15, wherein Hsieh further teaches that the radiation therapy apparatus further comprises a bed, the method further comprises: acquiring a reference position of the lesion, wherein the reference position of the lesion is a position of the lesion in the treatment plan, or a position of the lesion determined according to the radiation beam emitted by the treatment head previous time (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042); comparing the reference position of the lesion with the position of the lesion determined according to the image; in the target region is located in the target, and/or adjusting the beam intensity such that the lesion is irradiated by a first dose of beam at a target position, is irradiated by a second dose of beam or is not irradiated at all at a non-target position, wherein the first dose is greater than the second dose (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
         With respect to claim 18, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 2, characterized in that the first driving mechanism drives the treatment head to rotate, and the treatment head can be located at different positions to emit a radiation beam; the beam detector may be further configured to receive a radiation beam emitted by the radiation source when the treatment head is at different positions to obtain a slice image of the same radiation source at different positions; the processor is further configured to construct an image of the target region according to the sliced images at different locations (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
           With respect to claim 20, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 1, characterized in that among the multiple radiation sources, any two of the radiation sources have a preset angle (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
          With respect to claim 21, Hashemi (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042) as modified by Hsieh (see abstract; Figs. 1-10; paragraphs 0007, 0008, 0036, 0044, 0048, 0049, 0053-0058, 0063, 0066, 0069 and 0073; claims 11 and 22-24) and Jing et al. (see paragraphs 0005, 0027, 0030, 0033, 0036; Figs. 2-4) teaches the radiation therapy apparatus according to claim 1, characterized in that the treatment head includes at least two radiation sources in a circumferential direction (see abstract; Figs. 1-8; paragraphs 0010, 0011 and 022-0042).
          
Allowable Subject Matter

7.        Claims 8, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.        The following is a statement of reasons for the indication of allowable subject matter:  
            
            With respect to claim 8, the most relevant prior art, Hashemi et al. (US PAP 2009/0086889 A1) in view of Hsieh (US PAP 2019/0126070 A1; having a corresponding provisional application No. 62/320,788 filed on April 11, 2016 that sufficiently supports all of the claims (used as “prior art”) in the resulting non-provisional application as published) and Jing et al. (US PAP 2007/0036265 A1) teach the radiation therapy apparatus according to claim 5 but fails to explicitly teach or make obvious that the processor is further configured to acquire a motion signal of a human body and determine a weight of the comparison result and a weight of the motion signal of the human body; in a case where the weight of the motion signal of the human body is less than the weight of the comparison result, the second driving mechanism is further configured to drive the bed and/or the treatment head to move according to the motion signal of the human body; in a case where the weight of the motion signal of the human body is greater than the weight of the comparison result, the second driving mechanism is further configured to drive the bed and/or the treatment head to move according to the comparison result as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
            
            With respect to claim 10, the most relevant prior art, Hashemi et al. (US PAP 2009/0086889 A1) in view of Hsieh (US PAP 2019/0126070 A1; having a corresponding provisional application No. 62/320,788 filed on April 11, 2016 that sufficiently supports all of the claims (used as “prior art”) in the resulting non-provisional application as published) and Jing et al. (US PAP 2007/0036265 A1) teach, the radiation therapy apparatus according to claims claim 9 but fails to explicitly teach or make obvious that the processor is further configured to acquire a motion signal of a human body and determine a weight of the comparison result and a weight of the motion signal of the human body; in a case where the weight of the motion signal of the human body is less than the weight of the comparison result, the treatment head is further configured to adjust the beam intensity according to the motion signal of the human body; in a case where the weight of the motion signal of the human body is greater than the weight of the comparison result, the treatment head is further configured to adjust the beam intensity according to the comparison result as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
           
            With respect to claim 17, the most relevant prior art, Hashemi et al. (US PAP 2009/0086889 A1) in view of Hsieh (US PAP 2019/0126070 A1; having a corresponding provisional application No. 62/320,788 filed on April 11, 2016 that sufficiently supports all of the claims (used as “prior art”) in the resulting non-provisional application as published) and Jing et al. (US PAP 2007/0036265 A1), teach the beam imaging method according to claim 16 but fails to explicitly teach or make obvious that before a bed position is adjusted according to the comparison result and/or before the beam intensity is adjusted, the method further comprises: acquiring a motion signal of the human body; determining a weight of the motion signal of the human body and a weight of the comparison result; adjusting the position of the bed and/or the position of the target according to the comparison result, and/or adjusting the beam intensity in a case where the weight of the motion signal of the human body is less than the weight of the comparison result; adjusting the position of the bed according to the motion signal, and/or, adjusting the beam intensity in a case where the weight of the motion signal of the human body is greater than the weight of the comparison result as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

9.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                          
/I.K./  April 6, 2021